DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Status of Application
	Claims 1-15 are pending. Claims 1-4 and 9-12 have been amended. Claims 1-15 will be examined.  Claims 1 and 9 are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 03/01/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 03/01/2022 with respect to claims 1-19, have been fully considered and are persuasive.  Therefore, the objection to drawings, and rejection of claims 1-15 under 35 U.S.C. § 102 and 103 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) TAL et al., US 20130210493, and previously disclosed prior art reference(s) MAVEDDAT, BENJAMIN, and SCHLESINGER. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over MAVEDDAT et al., US 20200264629, herein further known as Maveddat, in view of TAL et al., US 20130210493, herein further known as Tal.
Regarding claim 1, Maveddat discloses a system of a routing system (paragraph [0003], navigation platform) comprising: one or more processors (paragraph [0003]); a non-transitory memory (paragraph [0004]) communicatively coupled to the one or more processors (paragraph [0077]); and machine readable instructions stored in the memory (paragraph [0077]) that cause the routing system (paragraph [0003], navigation platform) to perform at least the following when executed by the one or more processors (paragraph [0003]): determine, via the routing system (paragraph [0003], navigation platform), a starting location for vehicle navigation (paragraph [0030], starting point), receive a destination (paragraph [0031], identifying a destination location); receive at least one user event request (paragraph 40, see also at least FIG. 1D); generate a unique route to satisfy driving past the at least one user event (paragraph [0012]) request to navigate an autonomous vehicle arrive at the destination (paragraph [0022]); and navigate the autonomous vehicle via the routing system to the destination along the unique route tailored to meet the at least one user event request (paragraph [0012]).
However, Maveddat does not explicitly state at least one user event request comprises a location based on a social media picture in a social media profile of the user.
The system of Tal teaches at least one user event request comprises a location based on a social media picture in a social media profile of the user (paragraph [0020]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including at least one user event request comprises a location based on a social media picture in a social media profile of the user as taught by Tal.
One would be motivated to modify Maveddat in view of  Tal for the reasons stated in Tal paragraph [0004], a more robust system to provide services (e.g., wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between users.  Furthermore, the social networking system may also create and store a record of a user's relationships with other users and events in the social networking system.
Additionally, the claimed invention is merely a combination of known elements of data communication, and social networking system, such as a social networking website, which enables its users to interact with it and with each other through the system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, all limitations have been examined with respect to the system in claim 1. The method/steps taught/disclosed in claim 9 can clearly perform on the system of claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.
Regarding claim 16, the combination of Maveddat and Tal disclose all elements of claim 1 above.
Maveddat discloses a system wherein the machine readable instructions (paragraph [0077]) further cause the routing system (paragraph [0003], navigation platform) to perform at least the following when executed by the one or more processors (paragraph [0003]): associate with the location based on a proximity of the location to the autonomous vehicle along the unique route (paragraph [0030]).
However, Maveddat does not explicitly state a system to receive an advertisement.
Tal teaches a system to receive an advertisement (paragraph [0022]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including to receive an advertisement as taught by Tal.
One would be motivated to modify Maveddat in view of  Tal for the reasons stated in Tal paragraph [0004], a more robust system to provide services (e.g., wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between users.  Furthermore, the social networking system may also create and store a record of a user's relationships with other users and events in the social networking system.
Additionally, the claimed invention is merely a combination of known elements of data communication, and social networking system, such as a social networking website, which enables its users to interact with it and with each other through the system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, all limitations have been examined with respect to the system in claim 16. The method/steps taught/disclosed in claim 18 can clearly perform on the system of claim 16. Therefore, claim 18 is rejected under the same rationale as claim 16 above.
Claims 2-4, and 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maveddat and Tal, in view of BENJAMIN et al., US 20210025715, herein further known as Benjamin.
Regarding claim 2, the combination of Maveddat and Tal disclose all elements of claim 1 above.
However, Maveddat does not explicitly state a system wherein the destination is set to return to the starting location.
Benjamin teaches a system wherein the destination is set to return to the starting location (paragraph 48, the use determination module 230 may identify an originating location and a plurality of destination locations (including the originating location as a destination) in the travel route, identify that the vehicle 100 then travels to at least a first one of the plurality of destination locations, identify that the vehicle 100 then returns to the originating location).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including the destination is set to return to the starting location as taught by Benjamin.
One would be motivated to modify Maveddat in view of  Benjamin for the reasons stated in Benjamin paragraph [0004], a more robust system to identify a pattern of travel based on the travel route and generate notifications to an entity associated with the vehicle, wherein the notification includes information relating to the vehicle route.  Furthermore, the system can be used to better track how the vehicle is being used.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, on-demand delivery services, and systems or methods for determining how a vehicle is being used, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Maveddat and Tal disclose all elements of claim 1 above.
However, Maveddat does not explicitly state a system wherein the destination is set to a location different from the starting location.
Benjamin teaches a system wherein the destination is set to a location different from the starting location (paragraph 48, the use determination module 230 may identify an originating location and a plurality of destination locations in the travel route, identify that the vehicle 100 then travels to at least a first one of the plurality of destination locations (i.e. location different from a starting location).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including a more robust system wherein the destination is set to a location different from the starting location as taught by Benjamin.
One would be motivated to modify Maveddat in view of  Benjamin for the reasons stated in Benjamin paragraph [0004], to identify a pattern of travel based on the travel route and generate notifications to an entity associated with the vehicle, wherein the notification includes information relating to the vehicle route.  Furthermore, the system can be used to better track how the vehicle is being used.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, on-demand delivery services, and systems or methods for determining how a vehicle is being used, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Maveddat and Tal disclose all elements of claim 1 above.
However, Maveddat does not explicitly state a system wherein the machine readable instructions further cause the routing system to perform at least the following when executed by the one or more processors: navigate the autonomous vehicle to the starting location to pick up one or more users prior to navigation of the autonomous vehicle to the destination along the unique route.
Benjamin teaches a system and method wherein the machine readable instructions further cause the routing system to perform at least the following when executed by the one or more processors: navigate the autonomous vehicle to the starting location to pick up one or more users prior to navigation of the autonomous vehicle to the destination (paragraph 44, originating location is a location at which the vehicle 100 is stopped for a pickup (wherein the originating location is prior to driving the scenic route disclosed in claim 1) and a destination location is a location at which the vehicle 100 is stopped for a drop-off, and the pick-up may be the pick-up of a person (i.e. user) along the unique route.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including the machine readable instructions further cause the routing system to perform at least the following when executed by the one or more processors: navigate the autonomous vehicle to the starting location to pick up one or more users prior to navigation of the autonomous vehicle to the destination as taught by Benjamin.
One would be motivated to modify Maveddat in view of  Benjamin for the reasons stated in Benjamin paragraph [0004], a more robust system to identify a pattern of travel based on the travel route and generate notifications to an entity associated with the vehicle, wherein the notification includes information relating to the vehicle route.  Furthermore, the system can be used to better track how the vehicle is being used.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, on-demand delivery services, and systems or methods for determining how a vehicle is being used, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, all limitations have been examined with respect to the system in claim 2. The method/steps taught/disclosed in claim 10 can clearly perform on the system of claim 2. Therefore, claim 10 is rejected under the same rationale as claim 2 above.
Regarding claim 11, all limitations have been examined with respect to the system in claim 3. The method/steps taught/disclosed in claim 11 can clearly perform on the system of claim 3. Therefore, claim 11 is rejected under the same rationale as claim 3 above.
Regarding claim 12, all limitations have been examined with respect to the system in claim 4. The method/steps taught/disclosed in claim 12 can clearly perform on the system of claim 4. Therefore, claim 12 is rejected under the same rationale as claim 4 above.
Claims 5-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maveddat and Tal, in view of SCHLESINGER et al., US 20170328725, herein further known as Schlesinger.
Regarding claim 5, the combination of Maveddat and Tal disclose all elements of claim 1 above.
However, Maveddat does not explicitly state a system wherein the at least one user event request is received based on at least a user profile comprising one or more preferences, and the at least one user event request comprises at least one of the one or more preferences.
Schlesinger teaches a system and method wherein the at least one user event request is received based on at least a user profile comprising one or more preferences, and the at least one user event request comprises at least one of the one or more preferences (paragraph 31, storage 220 may store such information or data as user profiles (e.g., user profiles 222), AND paragraph 39-40, at least some interaction data may be stored in or associated with one of user profiles 222, and interaction data may be processed to generate user profiles 222, AND paragraph 47, examples of routine characteristics of a user include user preferences, such as cuisine preferences, brand preferences, road preferences, driving preferences (i.e. one or more preferences), and (a user being on vacation may have a higher preference for more scenic routes than otherwise) (as disclosed in claim 1, the route segments include scenic or picturesque features (i.e. user event))).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including at least a user profile comprising one or more preferences, and the at least one user event request comprises at least one of the one or more preferences as taught by Schlesinger.
One would be motivated to modify Maveddat in view of  Schlesinger for the reasons stated in Schlesinger paragraph [0004], a more robust system to enhance user efficiency in route planning and such that routes provided to users are optimized for user preferences.  
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and route planning applications, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Maveddat, Tal, and Schlesinger disclose all elements of claim 5 above.
However, Maveddat does not explicitly state a system and method wherein the user profile is associated with a single user and includes the one or more preferences for the single user.
Schlesinger teaches a system and method wherein the user profile is associated with a single user (paragraph 39, the user data includes interaction data, which may be received from a plurality of user devices (such as user devices 102a through 102n of FIG. 1) associated with a user (i.e. single user) and user activity of a particular user  (i.e. single user) from multiple user devices used by the user may be received as interaction data) and includes the one or more preferences for the single user (paragraph 47, examples of routine characteristics of a user include user preferences, such as cuisine preferences, brand preferences, road preferences, driving preferences (i.e. one or more preferences), and (a user being on vacation may have a higher preference for more scenic routes).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including the user profile is associated with a single user and includes the one or more preferences for the single user as taught by Schlesinger.
One would be motivated to modify Maveddat in view of  Schlesinger for the reasons stated in Schlesinger paragraph [0004], a more robust system to enhance user efficiency in route planning and such that routes provided to users are optimized for user preferences.  
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and route planning applications, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Maveddat, Tal, and Schlesinger disclose all elements of claim 5 above.
However, Maveddat does not explicitly state a system and method wherein the user profile is associated with a multi-person group and includes the one or more preferences for the multi-person group.
Schlesinger teaches a system and method wherein the user profile is associated with a multi-person group and includes the one or more preferences for the multi-person group (paragraph 39-40, the user data includes interaction data, which may be received from a plurality of user devices (such as user devices 102a through 102n of FIG. 1) associated with a user or in some instances, associated with multiple users (i.e. multi-person group), and data collection component 215 is configured to accumulate interaction data associated with user-source interactions for a plurality of users ("crowd-sourced interaction data"), and at least some of the interaction data may be processed to generate user profiles 222.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including the user profile is associated with a multi-person group and includes the one or more preferences for the multi-person group as taught by Schlesinger.
One would be motivated to modify Maveddat in view of  Schlesinger for the reasons stated in Schlesinger paragraph [0004], a more robust system to enhance user efficiency in route planning and such that routes provided to users are optimized for user preferences.  
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and route planning applications, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, the combination of Maveddat, Tal, and Schlesinger disclose all elements of claim 5 above.
However, Maveddat does not explicitly state a system wherein the one or more preferences of the user profile comprises a past unique route, a music preference, a food preference, a scenic route preference, personal data comprising social media profiles, or combinations thereof.
Schlesinger teaches a system wherein the one or more preferences of the user profile comprises a past unique route, a music preference, a food preference, a scenic route preference, personal data comprising social media profiles, or combinations thereof (paragraph 47, examples of routine characteristics of a user include user preferences, such as cuisine (i.e. food) preferences, brand preferences, road preferences, driving preferences, movie preferences, music preferences, preference for more scenic routes, AND paragraph 85, users that browse similar websites, go to similar venues (such as restaurants), listen to similar music, have similar social-media characteristics (i.e. social media profiles)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including one or more preferences of the user profile comprises a past unique route, a music preference, a food preference, a scenic route preference, personal data comprising social media profiles, or combinations as taught by Schlesinger.
One would be motivated to modify Maveddat in view of  Schlesinger for the reasons stated in Schlesinger paragraph [0004], a more robust system to enhance user efficiency in route planning and such that routes provided to users are optimized for user preferences.  
Additionally, the claimed invention is merely a combination known elements of vehicle control, navigation, and route planning applications, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13, all limitations have been examined with respect to the system in claim 5. The method/steps taught/disclosed in claim 13 can clearly perform on the system of claim 5. Therefore, claim 13 is rejected under the same rationale as claim 5 above.
Regarding claim 14, all limitations have been examined with respect to the system in claim 6. The method/steps taught/disclosed in claim 14 can clearly perform on the system of claim 6. Therefore, claim 14 is rejected under the same rationale as claim 6 above.
Regarding claim 15, all limitations have been examined with respect to the system in claim 7. The method/steps taught/disclosed in claim 15 can clearly perform on the system of claim 7. Therefore, claim 15 is rejected under the same rationale as claim 7 above.
Claims 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maveddat and Tal, in view of HENNES et al., US 20190144000, herein further known as Hennes.
Regarding claim 17, the combination of Maveddat and Tal disclose all elements of claim 1 above.
However, Maveddat does not explicitly state receive an instruction to stop at the location to modify the unique route.
The system of Hennes teaches receive an instruction to stop at the location to modify the unique route (claim 13).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including receive an instruction to stop at the location to modify the unique route as taught by Hennes.
One would be motivated to modify Maveddat in view of  Hennes for the reasons stated in Hennes paragraph [0010], a more robust system making it possible for the vehicle to stop quickly at an interesting or desired point on the road if a passenger spontaneously wants or decides to make such a stop.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle control, navigation and solutions to enable fast stop of an autonomously driving vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, all limitations have been examined with respect to the system in claim 17. The method/steps taught/disclosed in claim 19 can clearly perform on the system of claim 17. Therefore, claim 19 is rejected under the same rationale as claim 17 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669